Citation Nr: 1602993	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-21 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Wether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a dental condition.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4. Entitlement to a compensable rating for ganglion cyst excision scar, right wrist. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1958 to January 1961.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2013 rating decisions by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  In his May 2010 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for December 2015.  However, the Veteran did not appear for the hearing and did not request that the hearing be rescheduled.  The Board therefore considers his request to be withdrawn.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2000 rating decision denied entitlement to service connection for facet joint hypertrophy, L4-S1 (claimed as residuals of back injury).  

2. The evidence associated with the claims file subsequent to the September 2000 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3. An injured tooth requiring extraction is not a disability for which service connection for compensation purposes may be granted.

4. The Veteran's ganglion cyst excision scar, right wrist, is manifested by no more than a linear scar that is not painful, unstable or superficial.  


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. The claim for service connection for a dental disability, for compensation purposes, is without legal merit.  38 U.S.C.A. §§ 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015).

3. The criteria for a compensable disability rating for ganglion cyst excision scar, right wrist,  have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A September 2000 rating decision denied entitlement to service connection for facet joint hypertrophy L5-S1 as there was no evidence the disability was incurred in or caused by active service, or that the current disability was related to in-service treatment for a low back injury.  The rating decision also noted that the Veteran had been diagnosed with degenerative joint disease (DJD), but the diagnosis was too remote to be considered service connected.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the September 2000 rating decision included service medical records, which showed the Veteran suffered an injury to his back after falling in the latrine and an injury to his coccyx after falling on ice; VA outpatient treatment records, which showed that the Veteran was diagnosed with DJD and facet joint hypertrophy in August 2000; and an August 2000 VA examination report noting the Veteran's reports of continued back pain since his injuries in active service.  

The pertinent evidence that has been received since the September 2000 rating decision includes VA examinations in July 2011 and May 2015, at which times both VA examiners opined that the Veteran's low back disability was not etiologically related to his active service, to include the low back injuries documented therein.  This does not support the Veteran's claim.  

Also received subsequent to the September 2000 rating decision were additional VA outpatient treatment records showing that the Veteran continues to receive treatment for various disabilities; however, these records provided no indication that a medical provider has ever linked his low back disability to his active service. 

The Board finds that the evidence added to the record since the August 2008 rating decision is not new and material.  The Veteran was previously denied service connection for a back disability because it was not found to be etiologically related to active service, to include the low back injuries documented therein.  The Veteran has not provided evidence that shows any current disability is related to active service or that there was X-ray evidence of degenerative changes within one year of separation from active service.  Additional VA examinations only contain negative etiological opinions, which do not serve to support the Veteran's claim, and additional medical records showing treatment for a current disability do not relate any current diagnosis to active service and are cumulative and redundant of the evidence previously considered by VA.  No additional evidence showing a relationship to service has been received.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.

It is important for the Veteran to understand that even if the Board did reopen these claims, the new evidence would only provide the basis to deny the claim.

Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for a low back disability is not warranted.    

Service Connection for a Dental Disability

In this case, the Veteran lacks legal entitlement to service connection for a dental disability for compensation purposes.  The Board finds that the disposition of this case is based upon the operation of law.  As discussed in more detail below, the Veteran does not have a dental disability that, under the law, is eligible for service-connected disability compensation.  VA's duties to notify and assist have no effect on an appeal where the law is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for teeth requiring fillings (treatable carious teeth) is not warranted.  The Board acknowledges that the Veteran's service medical records reflect that while on active service, the Veteran received somewhat regular dental treatment, which included treatment for cavities with fillings.  Post-service treatment records provide no record of dental treatment.     

The crux of the Veteran's claim is that his cavities and fillings started in service and continued since.  However, there is no indication in the record that the Veteran has suffered bone loss, defined by the regulations as loss of substance of body of maxilla or mandible.  The Board notes that the treatable carious teeth may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in §17.161 of this chapter.

The Veteran should understand that this decision does not adjudicate the issue of entitlement to service-connection for a dental disability for treatment purposes only, or the factual issues relating to that claim.  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  In order to file such a claim, he must contact the VAMC dental clinic where he receives treatment.  

As the Veteran seeks service connection for cavities requiring fillings (treatable carious teeth) and such a disability can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment and not for compensation purposes, the claim for service connection for a dental disability, for compensation purposes, must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

Rating for Right Wrist Scar

The Board notes that the Veteran is service-connected ganglion cyst excision scar, right wrist, and assigned a 0 percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7805.  The Veteran has asserted that a compensable rating is warranted.  

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly shows VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, effective for claims filed on and after October 23, 2008.  73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  Since the Veteran filed his claim for an increased rating in June 2009, after the revision became effective, the revised rating criteria for scars are applicable in the present case.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent rating is warranted for scars that are at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted for scars that are at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted for scars that are at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters). A 40 percent rating is warranted for scars that are 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2015).

A 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear that are at least 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).  If multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2015).

Unstable or painful scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Other scars (including linear scars) and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the rating of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

In every instance where the schedule does not provide a 0 percent rating for a Diagnostic Code, a 0 percent rating will be assigned if the criteria for a compensable rating are not met.  38 C.F.R 4.31 (2015).

On September 2009 VA examination, the Veteran's right wrist scar was measured at 6 centimeters (cm) by 0.2 cm.  The Veteran denied any symptoms of tenderness to his right wrist scar and there was no adherence to underlying tissue.  There was no frequent loss of covering of skin, ulceration, or breakdown.  There was no depression of the surface contour of the scar on palpation and the scar was noted to be superficial.  There was no inflammation, edema, keloid formation, or discoloration.  There was no limitation of motion caused by the scar noted. 

On June 2011 VA examination, the Veteran's right wrist scar was measured at 4 cm by 0.3 cm.  There was no skin breakdown over the scar and the Veteran denied any symptoms of pain.  The examiner noted the scar was not painful, was superficial, had no inflammation, no edema, no keloid formation, and no other disabling effects.  There was no tenderness to palpation and ranger of motion was no limited by the scar.  The Veteran complaining of pain with motion of the right wrist, but the examiner did not indicate that this symptom was related to the right wrist scar.  

On May 2015 VA examination, the Veteran reported that he had no pain over the right wrist scar.  He reported that when he twisted his wrist a certain way, he had pain in the wrist, but no pain over the actual scar.  The scar was not noted to be unstable or have frequent loss of covering of skin over the scar.  The scar was measured at 4 cm long.  

In this case, the evidence shows that the Veteran's has one ganglion cyst excision scar on his right wrist.  However, there is no evidence that this scar is not superficial, painful, unstable, deep, causes limitation of motion, or involves an area or areas of 6 square inches (39 square centimeters) or greater.  Therefore, a compensable rating for the ganglion cyst excision scar, right wrist, is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The Board finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The preponderance of the evidence is against the claim for increased rating for the ganglion cyst excision scar, right wrist, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was a mailed letter in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims. The Veteran's service medical records (including all of the Veteran's in-service dental records) are of record.  VA and private medical records have been obtained.  The Veteran has been provided appropriate VA examinations in response to his claim for an increased rating for his service-connected scar.  VA did not provide the Veteran with a dental examination, but the medical evidence of record was sufficient, to decide the claim.  The Veteran explicitly alleged the determinative fact which is that he started requiring fillings while on active service and has continued requiring fillings since separation, as well as additional dental treatment.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d)(2).

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

ORDER

New and material evidence has not been presented to reopen the claim for entitlement to service connection for a low back disability and the appeal is denied.

Entitlement to service-connection for a dental disability for compensation purposes is denied.

Entitlement to a compensable rating for a ganglion cyst excision scar, right wrist, is denied.


REMAND

The Veteran submitted an August 2013 statement that constitutes a timely notice of disagreement with a July 2013 rating decision which denied  service connection for posttraumatic stress disorder (PTSD).  A review of the record shows that the Veteran has not been issued a statement of the case with respect to this issue in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case on the issues of entitlement to service connection for PTSD.  Inform the Veteran of the requirement to perfect an appeal with respect to those issues.  If the Veteran perfects an appeal, return those issues to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


